SCHALL, Circuit Judge.

ORDER

Richard L. Loabe moves to dismiss the Secretary of Veterans Affairs’ appeal or, in the alternative, to establish a briefing schedule. The Secretary opposes and moves to vacate the Court of Appeals for Veterans Claims’ decision in Loabe v. Principi, 01-2015 (February 6, 2003), and have the case remanded for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed.Cir.2004).* Loabe replies.
*881Upon consideration thereof,
IT IS ORDERED THAT:
(1) Loabe’s motion to dismiss is denied.
(2) Loabe’s alternative motion to establish a briefing schedule is denied.
(2) The Secretary’s motion to vacate and remand is granted.

 Before filing the motion to vacate and remand, the Secretary sought a continuance of the stay, which Loabe opposed. The motion to continue the stay is granted.